Citation Nr: 1709502	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-06 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for emphysema (claimed as asthma).

2.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome (IBS) prior to May 18, 2013, and to a rating higher than 30 percent thereafter.

3.  Entitlement to an initial compensable rating for tension headaches (claimed as migraines) prior to February 11, 2016, and a rating higher than 30 percent thereafter.

4.  Entitlement to an initial rating higher than 10 percent for right knee disability.

5.  Entitlement to an initial rating higher than 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the claims, the RO assigned increased ratings for the Veteran's IBS, right knee, and headaches disabilities.  In a February 2014 rating decision, the RO increased the rating assigned for his IBS from noncompensable to 10 percent, effective from January 20, 2010, and to 30 percent, effective from May 18, 2013.  The RO also increased the assigned evaluation for the right knee disability from a single noncompensable rating to separate 10 percent ratings, one based on the limitation of motion of the right knee, effective from January 20, 2010, and the other for right knee instability, effective from May 18, 2013.  In a June 2016 rating decision, the RO increased the rating for the Veteran's headaches from noncompensable to 30 percent, effective from February 11, 2016.  Although higher ratings have been assigned for these disabilities, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  Therefore, these claims have remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is needed before a decision can be in this case.

Review of the evidence currently of record indicates that not all of the Veteran's medical records have been obtained.  VA records indicate that the Veteran underwent a pulmonary function test (PFT) following the last examination for his emphysema disability in May 2013.  Although August and September 2013 VA medical records note that a full report of the PFT is included in VISTA Imaging, the report has not been included in the electronic claims file and the Board cannot independently access this document.  Moreover, the evidence does not include the records from the Veteran's private treating physician, J.M.H., M.D., who relayed in a January 2016 correspondence that he had treated the Veteran for the previous five years; to date, no efforts have been undertaken to obtain the records of this private treatment.  As these outstanding VA and private records are pertinent to the Veteran's claims, the AOJ must undertake appropriate action to obtain this medical evidence.

Regarding the emphysema claim, the Veteran last underwent a VA examination in May 2013 to assess the severity of his respiratory disability.  Soon after, as noted above, he underwent a PFT, the results of which were not considered by the May 2013 examiner.  Given this, and in light of the outstanding private medical records, the Veteran must be afforded a contemporaneous VA examination to assess the severity of his service-connected respiratory disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

As noted above, in the June 2016 rating decision, the RO increased the evaluation for Veteran's headaches disability to 30 percent, effective from February 11, 2016.  However, the RO did not address whether a compensable rating is warranted for the disability prior to this date or readjudicate this aspect of the claim in a Supplemental Statement of the Case (SSOC).  Thus, the claim must be remanded to allow the RO to readjudicate the ratings assigned for the disability for the entire period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  See AB v. Brown, 6 Vet. App. 35 (1993). 

Finally, the Veteran last underwent a VA knee examination to assess the severity of his service-connected right knee disabilities in May 2013.  Subsequently, the case of Correia v. McDonald established additional requirements that must be met prior to finding that a VA examination is adequate, specifically the case indicates that 38 C.F.R. § 4.59 requires testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The May 2013 VA knee examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59 and thus, a new examination is necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private health providers who have treated him for the disabilities currently on appeal.  Thereafter, obtain all outstanding VA and private treatment records pertinent to the Veteran's claims, to include records from Dr. J.M.H. and the 2013 VA PFT report.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After completing all necessary records development, schedule the Veteran for a VA examination with an appropriate examiner to determine to severity of his service-connected emphysema disability (claimed as asthma).  The claims file should be reviewed and noted in the report of examination.  All indicated studies should be performed.  The AOJ must ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided.

3.  The Veteran should be scheduled for a VA examination to ascertain the severity of his right knee disability using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  To the extent possible, joint stability testing should be performed and the examiner should indicate the severity of any instability found.  The claims file should be reviewed and noted in the report of examination.

4.  Undertake any additional development deemed necessary.

5.  Then, readjudicate the claims, with consideration of all evidence associated with the record since the February 2014 SSOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




